

EXHIBIT 10.1

HOMETRUST BANK
FULLY RESTATED EMPLOYMENT AGREEMENT
ANDERSON L. SMITH


THIS FULLY RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), signed as of  May
29, 2014, between ANDERSON L. SMITH (“Executive”) and HOMETRUST BANK (the
“Bank”) supersedes and replaces in their entirety the Employment Agreement,
dated December 18, 2008, between Jefferson Bancshares, Inc. (“Jefferson”),
Jefferson Federal Bank (“JFB”) and Executive and the Employment Agreement dated
January 22, 2014 between Executive and the Bank(the “Prior Employment
Agreements”), and takes effect on the consummation of the Bank Merger (the
“Effective Time”) referenced below.


RECITALS


A.
Jefferson has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with HomeTrust Bancshares, Inc. (“HomeTrust”), the parent of the
Bank, pursuant to which Jefferson will be merged into HomeTrust (the “Merger”)
and JFB will be merged into the Bank (the “Bank Merger”).



B.
Executive presently serves as President and Chief Executive Officer of Jefferson
and JFB and will continue to do so until consummation of the Merger and the Bank
Merger.



C.
The Bank desires Executive to be employed by the Bank from and after the
Effective Time, under the terms and conditions of this Agreement, and Executive
desires to be employed by the Bank from and after the Effective Time, under the
terms and conditions of this Agreement.



 
AGREEMENT



In consideration of the promises set forth in this Agreement, the parties agree
as follows.



1.
Change in Control Benefits.  At the Effective Time, in full and complete
satisfaction of Executive’s change in control benefits under the Prior
Employment Agreement, the Bank shall make a compensatory payment to Executive in
the amount of $300,000 and the Bank or HomeTrust shall loan Executive $200,000
to be evidenced by and subject to the provisions of a promissory note, in the
form previously furnished to Executive.



2.
Employment; Title.  The Bank agrees to employ Executive, and Executive accepts
employment by the Bank on the terms and conditions set forth in this
Agreement.  Executive’s title will be Eastern Tennessee Market President.



3.
Effective Time and Term.



 
a.
Term.  The term of this Agreement (“Term”) is two years beginning on the day of
the Effective Time.


 
 
 
 



 
b.
Abandonment or Termination of the Merger.  This Agreement is void if the Merger
Agreement is terminated for any reason or Executive dies or becomes disabled
before the Effective Time.



4.
Duties.  Executive will faithfully and diligently perform the duties assigned to
him, which duties will be consistent with his title and position.  Executive
will report directly to the Bank’s Chief Banking Officer (the “CBO”).  The Chief
Executive Officer of the Bank (the “CEO”) or the CBO may, from time to time,
modify Executive’s performance responsibilities to accommodate management
objectives of the Bank.  Executive will assume any additional positions, duties,
and responsibilities as may reasonably be requested of him consistent with his
title and position without additional compensation.



5.
Extent of Services.  Executive will devote all of his work time, attention and
skill to the duties and responsibilities referenced in Section 4.  To the extent
that such activities do not interfere with his duties under Section 4, Executive
may participate in other businesses as a passive investor and provide services
to charitable and community organizations, but (a) Executive may not actively
participate in the operation or management of those businesses or organizations,
and (b) Executive may not, without the Bank’s prior written consent, make or
maintain any investment in a business with which the Bank and/or HomeTrust has
an existing competitive or commercial relationship.



6.           Compensation.  Executive shall receive a base salary of not less
than $210,000 per year during the Term (“Base Salary”), payable not less
frequently than monthly in accordance with the Bank’s regular payroll practices
for executives.


7.
Vacation and Benefits.



 
a.
Vacation and Holidays.  Executive will receive Paid Time Off (PTO) of 30 days
each year, excluding holidays.  Executive’s ability to carry over or accumulate
PTO will be governed by the Bank’s applicable policies.



 
b.
Benefits.  Executive will be entitled to participate in all benefit and welfare
plans and programs of the Bank that are provided to employees of the Bank on a
uniform and non-discriminatory basis.



 
c.
Certain Specific Benefits.  Executive shall be entitled to the following
benefits:



 
(i)
Auto Allowance.  An automobile allowance of $600 per month.

 
(ii)
Cell phone.  Reimbursement or direct payment of Executive’s cell phone bill in
an amount not to exceed $125 per month.

 
(iii)
Executive Life Insurance.  The Bank’s group plan provides for 2x total annual
compensation, the same coverage that is provided to other Bank executives.


 
2
 
 

 
(iv)
Long Term Disability.  The benefit is 60% of compensation up to a maximum
$180,000 benefit amount, with the benefit designed to be received by Executive
on a tax-free basis.  At age 65 the benefit goes to 24 months and declines three
months every year.

 
(v)
Qualified Plans.  The 401(k) and ESOP plans will provide Executive a potential
for significant annual employer funded benefits.

 
(vi)
SERP Benefit.  $15,083 per year payable annually less any required tax
withholding for the remainder of the 15 year term which commenced on April 26,
2013.



8.           Termination of Employment.


 
a.
Termination by Bank for Cause.  If the Bank terminates Executive’s employment
for Cause or Executive terminates his employment without Good Reason (defined
below) before this Agreement terminates, Executive will be entitled to receive
all compensation and benefits earned and expenses reimbursable through the date
of termination, and in the case of a termination by the Executive without Good
Reason, the remaining SERP Benefit payable annually.  Executive shall have no
right to receive compensation or benefits for any period after termination.



 
b.
Other Termination by Bank.  If the Bank terminates Executive’s employment
without Cause before this Agreement terminates, or Executive terminates his
employment for Good Reason, then contingent upon Executive’s execution of a
release of any and all claims arising out of such termination of his employment,
the Bank will pay Executive a lump sum payment equal to the amount of Base
Salary remaining to be paid during the Term, plus all compensation and benefits
earned and expenses reimbursable through the date of termination, plus the
remaining SERP Benefit payable annually.



 
c.
Death or Disability.  This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability arising at any time during the Term, unless with reasonable
accommodation Executive could continue to perform his duties under this
Agreement and making these accommodations would not pose an undue hardship on
the Bank.  If termination occurs under this Section 8(c), Executive or his
estate will be entitled to receive all compensation and benefits earned and
expenses reimbursable through the date Executive’s employment terminated plus
the remaining SERP Benefit payable annually.



 
d.
Return of Bank Property.  If and when Executive ceases, for any reason, to be
employed by the Bank, Executive must return to the Bank all keys, pass cards,
identification cards and any other property of the Bank.  At the same time,
Executive also must return to the Bank all originals and copies (whether in hard
copy, electronic or other form) of any documents, drawings, notes, memoranda,
designs, devices, diskettes, tapes, manuals, and specifications which constitute


 
3
 
 

proprietary information or material of the Bank.  The obligations in this
Section 8(d) include the return of documents and other materials that may be in
his desk at work, in his car, in place of residence, or in any other location
under his control.


 
e.
Cause.  “Cause” includes any one or more of the following:



 
(1)
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit or willful violation of any law, rule
or regulation (other than traffic violations or similar offenses);

 
(2)
Executive’s intentional failure to perform stated duties;

 
(3)
The material breach by the Executive of this Agreement;

 
(4)
Executive being subject to a final cease and desist order;

 
(5)
The exhibition by the Executive of a standard of behavior within the scope of
his employment that is materially disruptive to the orderly conduct of the
Bank’s business operations (including, without limitation, substance abuse or
sexual misconduct) to a level which, in the Board of Directors’ good faith and
reasonable judgment is materially detrimental to the Bank’s best interest, that,
if susceptible of cure remains uncured 10 days following written notice to the
Executive of such specific inappropriate behavior; or

 
(6)
The failure of the Executive to devote his full business time and attention to
his employment as provided under this Agreement that, if susceptible of cure,
remains uncured 10 days following written notice to the Executive of such
failure.



In order for the Board of Directors to make a determination that termination
shall be for Cause under subpart (6) above, the Board must provide the Executive
with an opportunity to meet with the Board in person.


 
f.
Good Reason.  “Good Reason” means any one or more of the following:



 
(1)
Reduction of Executive’s Base Salary;

 
(2)
A material diminution in the authority, responsibilities or duties of the
Executive in relationship to the authority, duties and responsibilities of other
Market Presidents of the Bank on the date hereof, without the Executive’s
consent;

 
(3)
A material breach or violation of this Agreement by the Bank that is not
remedied within 10 days after the receipt of written notice by the Bank to cure;
or

 
(4)
A non-consensual relocation or transfer of Executive’s principal place of
employment that would require Executive to commute on a regular basis more than
thirty (30) miles each way from Morristown, Tennessee.


 
4
 
 



Provided that the Executive shall provide notice to the Bank of the existence of
the condition described above within 30 days of the initial existence of the
condition, upon the notice of which the Bank shall have 30 days to remedy the
condition.


9.
Confidentiality.  Executive will not, at any time during and after the Term, use
for his own purposes or disclose to any other person or entity any confidential
business information concerning the Bank or HomeTrust or their business
operations, unless (1) the Bank or HomeTrust consents in writing to the use or
disclosure of such confidential information; (2) the use or disclosure is
consistent with Executive’s duties under this Agreement; (3) disclosure is
required by law or court order; or (4) the information is made or otherwise
becomes public.  For purposes of this Agreement, confidential business
information includes, without limitation, information concerning all aspects of
current and future operations, information on asset and investment management
practices, marketing plans, pricing structure and technology of either the Bank
or HomeTrust.



10.
Restrictive Covenants.



 
a.
Competitive Activities.  During the period of his employment with the Bank and
two years thereafter, Executive will not, directly or indirectly, as a founder,
shareholder, director, officer, employee, partner, agent, consultant, creditor
or otherwise, provide employment, consulting, advisory or other similar services
within a 50 miles radius of any branch or office location of the Bank, to any
person or entity engaged in any business that is competitive with the business
of the Bank or HomeTrust, as conducted during the Term or as conducted as of the
date of termination of employment, including any preliminary steps associated
with the formation of a new financial institution.



 
b.
Non-Interference.  During the period of his employment with the Bank and for two
years thereafter, Executive will not, directly or indirectly, encourage or
entice, or attempt to encourage or entice, (i) any employee or the Bank or
HomeTrust to terminate his/her employment with the Bank or HomeTrust, or (ii)
any person or entity to terminate, cancel, rescind, revoke, diminish or reduce
the level of its business or contractual relationships with the Bank or
HomeTrust.



11.
Enforcement.



 
a.
The Bank and Executive stipulate that, in light of all the facts and
circumstances of the relationship between Executive and the Bank, the agreements
referred to in Sections 9 and 10 (including without limitation their scope and
duration) are fair and reasonably necessary for the protection of the Bank’s and
HomeTrust’s confidential information, goodwill and other protectable
interests.  If a court of competent jurisdiction should decline to enforce any
of those covenants and agreements, Executive and the Bank request the court to
reform these provisions to maximize enforceable.


 
5
 
 



 
b.
Executive acknowledges the Bank and/or HomeTrust will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Section 9 or 10 or threatens or
attempts to do so.  For this reason, under these circumstances, the Bank, in
addition to and without limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to obtain temporary,
preliminary and permanent injunctions in order to prevent or restrain the
breach, and the Bank will not be required to post a bond as a condition for the
granting of this relief.



12.
Covenants.  Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 9 and 10 and that the Bank
is entitled to require him to comply with such Sections.  Sections 9, 10 and 11
will survive termination of this Agreement.  Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Bank’s enforcement of
a remedy by way of injunction will not prevent Executive from earning a
livelihood.



13.
Regulatory Action.  Notwithstanding any other provisions of this Agreement:



 
a.
If Executive is suspended and/or temporarily prohibited from participating in
the Bank’s affairs by a notice served under Section 8(e)(3) or (g)(1) of the
Federal Deposit Insurance Act (“FDIA”), 12 U.S.C. § 1818(e)(3) and (g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice unless stayed by appropriate proceedings.  If the charges
in the notice are dismissed, the Bank may in its discretion (i) pay Executive
all or part of the compensation withheld while its contract obligations were
suspended or (ii) reinstate (in whole or in part) any of its obligations which
were suspended;



 
b.
If the Executive is removed and/or permanently prohibited from participating in
the conduct of the affairs of a depository institution by an order issued under
Section 8(e)(4) or (g)(1) of FDIA, 12 U.S.C. 1818(e)(4) and (g)(1), all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected;



 
c.
If the Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations of the Bank under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the
contracting parties; and



 
d.
All obligations of the Bank under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Comptroller of the Currency or his
or her designee(the “OCC”) , at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under


 
6
 
 

 
 


 
 
the authority contained in Section 13(c) of FDIA; or (ii) by the OCC, at the
time the OCC approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the OCC to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by any such action.

 
14.
Miscellaneous Provisions.



 
a.
Tax Withholding.  All actual and deemed compensation payments made to Executive
by the Bank or HomeTrust under this Agreement or otherwise shall be subject to
the customary tax withholding policies and practices of the Bank and
HomeTrust.  Consistent herewith, the Bank and/or HomeTrust may make additional
tax withholding from cash compensatory payments to be made to Executive to cover
any withholding obligation relating to non-cash compensatory payments or
benefits being provided to Executive from the Bank or HomeTrust.



 
b.
Entire Agreement.  This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.



 
c.
Prior Agreements; Waiver and Release.  This Agreement supersedes and replaces in
their entirety any and all previous agreements between Executive and Jefferson,
JFB or the Bank regarding compensation or terms of employment of Executive,
including, without limitation, the Prior Employment Agreements and any other
agreements regarding change in control payments, severance payments,
supplemental life insurance benefits, supplemental retirement benefits, and/or
other benefits (collectively, the “Prior Agreements”); provided, however, that
in the event this Agreement becomes void in accordance with Section 3(b) above,
the Prior Agreements between Jefferson, JFB and Executive shall remain in full
force and effect.  Executive hereby waives any right or entitlement to any
severance payments, compensation, monies, or benefits under the Prior
Agreements.  Executive expressly waives and releases the Bank and HomeTrust,
from any and all claims or obligations arising out of the Prior Agreements.



 
d.
Binding Effect.  This Agreement will bind and inure to the benefit of the Bank,
and its successors and assigns and Executive and his heirs and legal
representatives.



 
e.
Litigation Expenses.  If either party seeks to enforce any provision of this
Agreement or to collect any amount claimed to be due under it, the party who has
obtained a legal judgment in its favor or settlement will be entitled to
reimbursement from the non-prevailing party for any and all of its out-of-pocket
expenses and costs including, without limitation, reasonable attorneys’ fees and
costs incurred in connection with the enforcement or collection.




 
7
 
 

 
f.
Waiver.  Any waiver by a party of its rights under this Agreement must be
written and signed by the party waiving its rights.  A party’s waiver of the
other party’s breach of any provision of this Agreement will not operate as a
waiver of any other breach by the breaching party.



 
g.
Assignment.  The services to be rendered by Executive under this Agreement are
unique and personal.  Accordingly, Executive may not assign any of his rights or
duties under this Agreement.



 
h.
Amendment.  This Agreement may be modified only through a written instrument
signed by both parties.



 
i.
Severability.  The provisions of this Agreement are severable.  The invalidity
of any provision will not affect the validity of other provisions of this
Agreement.



 
j.
Governing Law and Venue.  This Agreement will be governed by and construed in
accordance with laws of the state of Tennessee, except to the extent that
certain regulatory matters may be governed by federal law.



 
k.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one and the same document.



 
l.
Counsel Review.  Executive acknowledges that he has had the opportunity to
consult with independent counsel with respect to the negotiation, preparation,
and execution of this Agreement.



 
m.
IRC Section 409A.  The provisions of this Agreement are intended to comply with
Section 409A of the U.S. Internal Code of 1986, as amended, U.S. Treasury
regulations issued thereunder, and related U.S. Internal Revenue Service
guidance (“409A Rules”).  Such provisions will be interpreted and applied in a
manner consistent with the 409A Rules so that payments and benefits provided to
Executive hereunder will not, to the greatest extent possible, be subject to
taxation under such Section 409A, including payments excluded from the 409A
Rules as separation pay on account of an involuntary separation from service or
as short-term deferral.  Notwithstanding any contrary provisions hereof, this
Agreement may be amended if and to the extent the Bank determines that such
amendment is necessary to comply with the 409A Rules.  In addition, each payment
hereunder is intended to constitute a separate payment from each other payment
for purposes of Treasury Regulation § 1.409A-2(b)(2).



 
 
If the Executive is a “Specified Employee” within the meaning of the 409A Rules
on the date of the Executive’s separation from service (“Separation Date”), and
if an exemption from the six month delay requirement of the 409A Rules is not
available, then no such payment shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months

 

 
8
 
 

following the Separation Date or, if earlier, on the date of the Executive’s
death.  The amount of any payment that would otherwise be paid to the Executive
during this period shall instead be paid to the Executive on the first day of
the first calendar month following the end of the period.


 
[Signatures appear on following page]


 
9
 
 

 
This Fully Restated Employment Agreement is executed as of May 29, 2014.




   
HOMETRUST BANK
                           
By:
/s/ Dana L. Stonestreet
     
Dana L. Stonestreet
   
Its:
President and Chief Executive Officer
                           
EXECUTIVE:
                           
/s/ Anderson L. Smith
   
Anderson L. Smith




 
10
 
 
